GIEDERSLEEVE, P. J.
(concurring). It seems to me to clearly appear, from the testimony and admissions, that the consummation of the proposed lease depended upon the fulfillment by the plaintiff of conditions precedent in respect of repairs by November 4th, and that the repairs were not completed on or before that day; that the defendant never went into possession; and that the relation of landlord and tenant is not established. I think the exclusion of the memorandum as an exhibit in the case was not prejudicial to the plaintiffs. The trial justice had the entire contents of the memorandum before him in the testimony given, and was warranted, in determining the issues of fact, to give it full consideration. If it was now in the the record, I do not think it would strengthen the plaintiffs’ case.
The judgment should be affirmed, with costs to the respondent.